—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 29, 1991, convicting him of murder in the second degree and criminal possession of a *596weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. While the defendant points to numerous inconsistencies and contradictions in the eyewitness testimony, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Here, the jury was faced with conflicting evidence and credited the witness’ inculpatory testimony. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the prosecutor’s remarks during summation that the witness was intimidated and frightened were fair comment on the evidence inasmuch as the witness had testified that she was afraid of certain people who appeared in the courtroom. The prosecutor did not suggest that the witness had been threatened by the defendant or his friends (cf., People v Heppard, 121 AD2d 466; People v Lozada, 104 AD2d 663).
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.